Name: 77/552/EEC: Commission Decision of 4 August 1977 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'Spectra Physics Autolab Minigrator' , model 23000-110
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-08-25

 Avis juridique important|31977D055277/552/EEC: Commission Decision of 4 August 1977 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'Spectra Physics Autolab Minigrator' , model 23000-110 Official Journal L 217 , 25/08/1977 P. 0017 - 0017****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 4 AUGUST 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' SPECTRA PHYSICS AUTOLAB MINIGRATOR ' , MODEL 23000-110 ( 77/552/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 3 FEBRUARY 1977 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER THE APPARATUS DESCRIBED AS ' SPECTRA PHYSICS AUTOLAB MINIGRATOR ' , MODEL 23000-110 MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS AND IF SO WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 18 JULY 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION HAS REVEALED THAT THE APPARATUS IN QUESTION IS USED IN CONNECTION WITH THE LOGGING OF CHROMATOGRAMS OBTAINED THROUGH THE QUALITATIVE AND QUANTITATIVE ANALYSIS BY GAS-CHROMATOGRAPHY HALOGENATED HYDROCARBONS AS WELL AS OF HYDROCHLORIC GASES IN THE ATMOSPHERE AND WHEREAS ITS PARTICULAR CHARACTERISTICS AND THE USE FOR WHICH IT IS INTENDED RENDER IT MATERIAL SPECIALLY SUITED TO SCIENTIFIC RESEARCH , WHEREAS THEREFORE IT HAS A SCIENTIFIC NATURE ; WHEREAS , ON THE BASIS OF INFORMATION OBTAINED FROM THE MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE COULD ONLY HAVE BEEN AVAILABLE IN THE COMMUNITY FROM 1 FEBRUARY 1977 ; WHEREAS , TO THE EXTENT THAT THE APPARATUS CONCERNED WAS ORDERED BEFORE THAT DATE THE CONDITIONS FOR GRANTING DUTY-FREE ADMISSION CAN BE CONSIDERED TO BE FULFILLED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' SPECTRA PHYSICS AUTOLAB MINIGRATOR ' , MODEL 23000-110 SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS MENTIONED IN PARAGRAPH 1 WERE FULFILLED UNTIL 1 FEBRUARY 1977 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 AUGUST 1977 . FOR THE COMMISSION CHRISTOPHER TUGENDHAT MEMBER OF THE COMMISSION